DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            TERONE WOODS,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-605

                                [May 6, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 09014480CF10A.

   Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Catherine Linton,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See D.S. v. State, 122 So. 3d 482, 483 (Fla. 3d DCA 2013)
(“Where, by objective standards, probable cause to arrest for a certain
offense exists, the validity of an arrest does not turn on the fact that an
arrest was effected on another charge.”).

STEVENSON, GERBER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.